IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MANSOOR SAYYED,                           : No. 404 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
MIKE, A/K/A BETIMES, INC., D/B/A          :
NORTHERN PIKE APARTMENTS,                 :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of April, 2019, the Petition for Allowance of Appeal is

DENIED.